DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Remarks filed on 04/27/2020 is acknowledged. Claims 1-2 and 39-40 are pending in this application. Claims 3-38 have been cancelled.  Claim 1 has been amended.
Upon further prior art updated search, the Examiner has a new ground(s) of claim rejection presented in this Office Action.  Accordingly, this action is made Non-FINAL.


Status of Claims
Accordingly, claims 1-2 and 39-40 are presented for examination on the merits for patentability.
The following rejection(s) is/are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Priority
The present application is a 371 of PCT/US15/57382 filed on 10/26/2015, and the 371 of PCT/US15/57382 has provisional 62/068,028 filed on 10/24/2014.


Withdrawn of Claim rejection
Applicant’s claim amendment filed on 04/27/2020 has been considered.  The instant claim 1 has been amended and incorporated the amount of each component (600 mg of α-lipoic acid, 400 mg of L-carnitine, 100 mg of CoQ10, 750 mg of L-glutamine and 1500 mg of L-arginine).  As such, the scope of instant claim 1 has been changed and it overcome the previous claim rejection under 35 U.S.C. 103(a) as being unpatentable over GONZALEZ et al. (U. S. PG-Pub. No. 2010/0021573 A1) in view of HASTINGS et al. (U. S. Patent No. 6,368,617 B1).  Therefore, the rejection is hereby withdrawn.


New Ground of Claim Rejection


Claim Rejection - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over RICHARDSON et al. (U. S. PG-Pub. No. 2004/0034030 A1) in view of COCHRAN et al. (U. S. Patent No. 6,048,846).

Applicant Claims
Applicant claims a thiol-containing alkyl fatty acid formulation, comprising 600 md of alpha-lipoic acid; 400 mg of L-carnitine; 100 mg of CoQ10; 750 mg of L-glutamine and 1500 mg of L-arginine, wherein the formulation is provided as an oral solid medicament, i.e. in a capsule or tablet form.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1 and 40, RICHARDSON teaches a pharmaceutical composition and dosage form, which can comprise:
(1)	D-α-lipoic Acid or lipoate, which can be used in an amount of, most preferably: e.g. 100-600 mg (see: [0292], line 1; & [0607], Table 1, line 8);
(2)	L-carnitine, which can be used in an amount of, most preferably: e.g. 300-1000 mg (see: [0607], Table 1, line 4);
(3)	ubiquinone, which can be used in an amount of, preferably: e.g. 4.5-225 mg (see: [0607], Table 1, line 19);
(4)	L-arginine, which can be used in an amount of, most preferably: e.g. 250-2500 mg (see: [0607], Table 1, line 1).
It is noted that the component “ubiquinone” is also called “Coenzyme Q10” or “CoQ10”, as evidenced by RICHARDSON (see RICHARDSON: [0559]) and the attached reference “definition of ubiquinone” (obtained online from National Cancer Institute, via www.cancer.gov).
RICHARDSON also teaches that the active components in the compositions and dosage forms as set forth above can be used to prevent and rectify adverse events associated with, i.e. insulin resistance and diabetes mellitus (see: Abstract).
For claim 2, RICHARDSON teaches the “α-lipoic acid” can be included and used in the composition and dosage as discussed supra.  Since RICHARDSON does not specify the particular stereoisomer of the α-lipoic acid, i.e. whether the lipoic acid is R- or S-enantiomer, the Examiner takes the position that the α-lipoic acid taught by RICHARDSON is a racemic mixture composed of 50/50 mixtures of R- and S-enantiomers, as evidenced by the references: (i) GeroNova Research, Inc. (see doc. on file, date: 10/12/2018, page 
For claim 39, RICHARDSON teaches that the composition can be made into dosage forms designed to be taken orally, which include powders, tablets or capsules, for immediate-release and/or sustained-release (see: [0598]; [0600] & [0611]; page 36, reference claim 13, line 1-3).  This reads on the “oral medicament forms, i.e. powder, capsule, tablet form for immediate or sustained release” as claimed.

ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
RICHARDSON teaches the compositions and dosage forms, for use to prevent and rectify adverse events associated with, i.e. insulin resistance and diabetes mellitus, wherein the compositions can comprise active components, i.e. α-lipoic acid, L-carnitine, CoQ10 (ubiquinone) and L-arginine, in the amounts similar as claimed.  However, RICHARDSON does not include the active component “L-glutamine” and its amount, as recited in the instant claim 1.  But the deficiency is suggested by the reference COCHRAN.
The reference COCHRAN teaches a nutrition composition for treatment of a human body, which can comprise a combination of active components, i.e. at least one hormone (e.g. melatonin), at least one amino acid (e.g. L-arginine, L-glutamine, L-carnitine), at least one enzyme (e.g. coenzyme Q-10), and alpha-lipoic acid (see: col. 1, line 57-61; col. 4, line 35-47; for amino acids: see col. 15, line 60 to col. 16, line 40, 55-56; & col. 17, line 21-23).
nd Table at line 35-36).
For instance, COCHRAN teaches that the amount of amino acids, i.e. L-glutamine can be present in the range of 400-700 mg per day, and if desirable, additional dose of L-glutamine can be added to supplement the nutrients deficiency (see: col. 16, 1st Table at line 6 & 9; and col. 22, claim 29).
COCHRAN teaches that the active components in combination operating synergistically to provide both nutrients and enable the body to effectively utilize the nutrients to fight disease and restore the conditions of the body on a cellular level (see: col. 1, line 49-53 & 64-67 and col. 2, line 1-2).
For instance, COCHRAN teaches that lipoic acid is important for the production of energy and is an important metabolic antioxidant because it helps convert calories into useful energy, and directs such calories away from fat production and storage.  COCHRAN also teaches that lipoic acid assists in normalizing blood sugar levels and reduces glycation, which is the damage resulting from sugar to critical body components, and this damage may lead to accelerated aging, heart disease, and has a profound negative effect when the patient suffers from diabetes (see: col. 17, line 21-32).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the active components, i.e. α-lipoic acid, L-carnitine, CoQ10 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional active ingredient, i.e. L-glutamine as the additional amino acid suggested by COCHRAN, into RICHARDSON’s composition because COCHRAN teaches the benefit of combining the active components, i.e. the L-arginine, L-glutamine, L-carnitine, coenzyme Q-10, alpha-lipoic acid as claimed, the combination operates synergistically to provide both nutrients and enable the body to effectively utilize the nutrients to fight disease and restore the conditions of the body of the treated patient on a cellular level.  
With respect to the amount of the α-lipoic acid, L-carnitine, CoQ10, L-glutamine and L-arginine as claimed, it is merely a routine experimentation and optimization from the combined teaching of RICHARDSON and COCHRAN because a skilled person in the art would obvious to test each active ingredient used in the composition, and then adjust their amounts to a suitable or desirable level in the final composition, i.e. RICHARDSON teaches that the α-lipoic Acid can be used in an amount of 100-600 mg, the L-carnitine, can be used in an amount of 300-1000 mg, the ubiquinone (CoQ10) can be used in an amount of 4.5-225 mg, the L-arginine can be used in an amount of 250-2500 mg; and COCHRAN teaches that the amount of the amino acids, e.g. L-glutamine, to be given per day follow the normal range variations above and below the amount given, e.g. 400-700 mg per day, and the variations depend on the number of doses per day, conditions and 
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s argument filed on 04/27/2020 has been considered.  Applicants traversed the cited references GONZALEZ et al. and HASTINGS as their combination does not read on the amended claim 1.  The argument is not persuasive.
First, as stated in the above “Withdrawn of Claim Rejection”, the previous references GONZALEZ et al. and HASTINGS et al. have been withdrawn necessitated by the claim amendment.  Secondly, the new reference RICHARDSON et al. is applied, which is relied upon to teach a pharmaceutical composition, useful to prevent and rectify adverse events associated with, i.e. insulin resistance and diabetes mellitus, comprising the similar active components, namely: α-lipoic acid, L-carnitine, CoQ10 and L-arginine, as claimed.  RICHARDSON also teaches the suitable amount range of these active components that are overlap with the amount presently claimed.
The previous reference COCHRAN is relied upon to teach a nutrition composition, which is useful for providing both nutrients and enable the body to effectively utilize the nutrients to fight disease and restore the conditions of the body on a cellular level, wherein the composition can comprise a combination of nutrients, i.e. at least one amino acid (e.g. 
COCHRAN also teaches that the amount of the amino acids uses in the composition can vary, i.e. L-glutamine can be used in the range of 400-700 mg, and that variation depends on the number of doses per day, conditions and characteristics of the patient, and if desirable, additional dose of L-glutamine can be added to supplement the nutrients deficiency.
Therefore, the teaching of RICHARDSON and COCHRAN combined provides teaching and suggestion that would have motivated one ordinary skill in the art to combine the active components discussed above into a composition to arrive at the claimed composition.
In addition, it is noted that the instant claims are written using the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements. The term "comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.
In the instance case, the references RICHARDSON and COCHRAN teach other essential active components, i.e. ascorbic acid, choline, folic acid, magnesium, DHEA, melatonin, etc., and the inclusion of these additional essential active components are permitted and still form a construct within the scope of the instant claims, as set forth above.


Conclusion
No claims are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/H. C./
Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616